        Case 1:20-cv-00181-RAL Document 9 Filed 09/29/20 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


     JAMES HOOPSICK, JR.,                          )   Case No. 1 :20-cv-181 Erie
                                                   )
                 Plaintiff                         )   RICHARD A. LANZILLO
                                                   )   UNITED STATES MAGISTRATE JUDGE
            V.                                     )
                                                   )   MEMORANDUM OPINION AND
     DEREK F. OBERLANDER, et al.,                  )   ORDER ON DEFENDANT'S MOTION
                                                   )   TO DISMISS
                 Defendants                        )
                                                   )   [ECF No; 3]
                                                   )


I.      Background

        Plaintiff James Hoopsick, Jr., an inmate incarcerated at the State Correctional Institution

at Forest (SCI-Forest), initiated this pro se action in the Court of Common Pleas of Forest

County, Pennsylvania. ECF No. 1. Defendants filed a timely Notice of Removal. Id. In his

Complaint, Hoopsick generally avers that Defendants engaged in unlawful retaliation in response

to his attempt to file a Prison Rape Elimination Act (PREA) complaint. Hoopsick seeks

compensatory and punitive damages and injunctive relief for this alleged violation of his First

Amendment rights.

         According to Hoopsick, Defendant Kevin Dittman, a correctional officer at SCI-Forest,

threatened to terminate him from his job in the prison kitchen for attempting to file a PREA

complaint. ECF No. 1-1 at 3. Dittman's initial attempt to fire Hoopsick was overturned by the

Prison Review Committee (PRC). Id. However, on May 20, 2019, Hoopsick inquired as to why

he had not been called to work and was informed that Dittman and an unidentified Defendant

had fired him because of his PREA complaint. Id. With respect to Oberlander, the

Superintendent of SCI-Forest, Hoopsick alleges only that he was "aware of the nature of the
Case 1:20-cv-00181-RAL Document 9 Filed 09/29/20 Page 2 of 6
Case 1:20-cv-00181-RAL Document 9 Filed 09/29/20 Page 3 of 6
Case 1:20-cv-00181-RAL Document 9 Filed 09/29/20 Page 4 of 6
Case 1:20-cv-00181-RAL Document 9 Filed 09/29/20 Page 5 of 6
Case 1:20-cv-00181-RAL Document 9 Filed 09/29/20 Page 6 of 6
